UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2013 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file numbers 000-32141 DMH INTERNATIONAL, INC. (Name of registrant as specified in its charter) Nevada 27-2689205 (State or Other Jurisdiction of Organization) (IRS Employer Identification Number) 12502 West Atlantic Blvd, Coral Springs, Florida (Address of principal executive offices) (Zip Code) (954) 509-0911 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (asdefined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ The number of shares outstanding of the registrant's common stock, par value $0.001 per share, as of August 22, 2013 there were 212,500,000 shares of common stock. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through June 30, 2013 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through June 30, 2013 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosure 18 Item 5. Other Information 18 Item 6. Exhibits 18 PART I. FINANCIAL INFORMATION Item 1. Financial Statements DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Financial Statements (Unaudited) (Expressed in US dollars) For the six months ended June 30, 2013 Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through June 30, 2013 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012, and for the Period from March 26, 2010 (date of inception) through June 30, 2013 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Balance Sheets June 30, 2013 December 31, 2012 $ $ (Unaudited) ASSETS Cash 64 Total Assets 64 LIABILITIES Current Liabilities Accounts payable and accrued liabilities Accounts payable – related party Due to related parties Total Liabilities STOCKHOLDERS’ DEFICIT Preferred stock Authorized: 10,000,000 preferred shares with a par value of $0.001 per share; Issued and outstanding: nil preferred shares - - Common stock Authorized: 250,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 212,500,000 and 161,000,000 common shares at June 30, 2013 and December 31, 2012, respectively. Common stock issuable - Additional paid-in capital ) Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit 64 (The accompanying notes are an integral part of these unaudited financial statements) 1 DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Accumulated from March 26, 2010 (Date of Inception) to June 30, 2013 $ Revenues - Operating Expenses General and administrative 25 50 Management fees Professional fees - - Wages and salaries - Total Operating Expenses Other Expenses Imputed interest Total Other Expenses Net Loss ) Net Loss per Share – Basic and Diluted ) Weighted Average Shares Outstanding – Basic and Diluted (The accompanying notes are an integral part of these unaudited financial statements) 2 DMH INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Accumulated from
